Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17212847 filed on 03/25/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 04/04/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 16 recites the limitation “a structure” on line 9.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what this limitation means as it has not been defined.
           For the purpose of the examination, the term “a structure” is construed as part of the substrate.
Claim 16 recites the limitation “wherein the third isolation region comprises the second active region and the second isolation regions” and “wherein the third isolation region comprises an insulating liner and an insulating pattern”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The second active regions and the second isolation regions appear to be distinct structures and not part of the third isolation region.
	Claims 17-20 are also rejected under 112(b) as they depend on base claim 16.
           If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.


Allowable subject matter 
Claims 3-4 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagai (US 2018/0350904).
With respect to dependent claim 3, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the bottom surfaces of the first portions are at a higher level than the bottom surface of the second portion”.
With respect to dependent claim 4, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein a portion of a side surface of the second portion contacts a portion of a bottom surface of at least one of the first portions”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai (US 2018/0350904).
Regarding Independent claim 1, Nagai teaches a semiconductor device comprising:

    PNG
    media_image1.png
    572
    732
    media_image1.png
    Greyscale

first active regions (see annotated figure) spaced apart from each other and on a first circuit region (portion of substrate comprising first isolation and active region) of a semiconductor substrate (Fig. 13, element 10); 
a first isolation region (Fig. 13, element 44) between the first active regions and on the first circuit region of the semiconductor substrate; 
a base active region (see annotated figure) on a second circuit region (portion of substrate comprising second and third isolation and second active region) of the semiconductor substrate;
second isolation regions (Fig. 13, elements 41) spaced apart from each other and on the base active region; 
a second active region (see annotated figure) between the second isolation regions and on the base active region; and 
a third isolation region (Fig. 13, element 42) on a side surface of a structure (Fig. 13) including the base active region, the second isolation regions, and the second active region, 
wherein the first isolation region comprises first portions (Fig. 13, element 44A) that contact the first active regions and a second portion (Fig. 13, element 44B) between the first portions, wherein bottom surfaces of the first portions are at a different level than a bottom surface of the second portion (Fig. 13), 
wherein the third isolation region comprises a third portion (Fig.13, element 42A) and a fourth portion (Fig.13, element 42B), and wherein the third portion is on a bottom surface and a side surface of the fourth portion and contacts the side surface of the structure (Fig. 13).
Regarding claim 2, Nagai teaches wherein a bottom surface of the first isolation region is at a different level than a bottom surface of the third isolation region (Fig. 13).
Regarding claim 5, Nagai teaches wherein a width of the third isolation region is greater than a width of each of the second isolation regions (paragraph 0042).
Regarding claim 8, Nagai teaches wherein the first portions and the second isolation regions comprise a first insulating material (paragraph 0029), and wherein the second portion and the third portion each comprise a second insulating material different from the first insulating material (paragraph 0021,0023, 0029).
Regarding claim 9, Nagai teaches wherein the fourth portion comprises a third insulating material different from the first and second insulating materials (paragraph 0021,0023, 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2018/0350904).
Regarding claim 6, Nagai teaches wherein a width of the third isolation region is greater than a width of the second portion (Fig. 13, paragraph 0042 discloses that the width of the third isolation region can be varied. Accordingly, the width is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the width and arrive at the claim 6 limitation. With respect to the limitations of Claim 6, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 7, Nagai teaches wherein a width of the third isolation region is greater than a width of the first isolation region (Fig. 13, paragraph 0042 discloses that the width of the third isolation region can be varied. Accordingly, the width is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the width and arrive at the claim 7 limitation. With respect to the limitations of Claim 7, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2018/0350904) in view of Cheng et al. (US 2018/0269324).
Regarding Independent claim 10, Nagai teaches a semiconductor device comprising:

    PNG
    media_image1.png
    572
    732
    media_image1.png
    Greyscale

 a first active region (see annotated figure) on a first circuit region (portion of substrate comprising first isolation and active region) of a semiconductor substrate (Fig. 13, element 10); 
a first isolation region (Fig. 13, element 44) surrounding an entire side surface of the first active region and on the first circuit region of the semiconductor substrate; 
second isolation regions (Fig. 13, elements 41) spaced apart from each other and on a second circuit region (portion of substrate comprising second and third isolation and second active region) of the semiconductor substrate; 
a second active region (see annotated figure) between the second isolation regions and on the second circuit region of the semiconductor substrate; 
wherein the first isolation region comprises a first portion (Fig. 13, element 44A) that contacts the first active region and a second portion (Fig. 13, element 44B),
wherein each of the first active region, the second active region, the second portion, and the second isolation regions has a linear shape extending in a same direction (Fig. 13), and 
wherein a bottom surface of the first portion is at a different level than a bottom surface of the second portion (Fig. 13).
Nagai does not explicitly disclose a first source/drain region on the first active region; and a second source/drain region on the second active region.
Cheng et al. disclose a semiconductor device comprising different active regions comprising source drain regions (Figs. 6 & 10, elements 602 are source/drain regions on active areas between STIs 202).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Nagai according to the teachings of Cheng et al. with the motivation to form transistors on the active area.
Regarding claim 11, Nagai teaches a base active region (see annotated figure) on the first circuit region of the semiconductor substrate; and a third isolation region (Fig. 13, element 42), wherein the second isolation regions and the second active region is the base active region, and wherein the third isolation region is on a side surface of a structure that comprises the base active region, the second isolation regions, and the second active region (Fig. 13).
Regarding claim 12, Nagai teaches wherein the third isolation region comprises a third portion (Fig. 13, element 42A) and a fourth portion (Fig. 13, element 42B), and wherein the third portion is on a bottom surface and a side surface of the fourth portion and contacts the side surface of the structure (Fig. 13).
Regarding claim 13, Nagai teaches wherein the third portion surrounds an entire side surface of the structure (Fig. 13).
Regarding claim 14, Nagai teaches wherein the first portion and the second isolation regions comprise a first insulating material (paragraph 0029), and wherein the second portion and the third portion each comprise a second insulating material different from the first insulating material (paragraph 0021,0023, 0029).
Regarding claim 15, Nagai teaches wherein the fourth portion comprises a third insulating material different from the first and second insulating materials (paragraph 0021,0023, 0029).
 Regarding Independent claim 16, Nagai teaches a semiconductor device comprising:

    PNG
    media_image1.png
    572
    732
    media_image1.png
    Greyscale

a first active region (see annotated figure) on a first circuit region (portion of substrate comprising first isolation and active region) of a semiconductor substrate (Fig. 13, element 10); 
a first isolation region (Fig. 13, element 44) that contacts a side surface of the first active region and is on the first circuit region of the semiconductor substrate; 
second isolation regions (Fig. 13, elements 41) spaced apart from each other and on a second circuit region (portion of substrate comprising second and third isolation and second active region) of the semiconductor substrate; 
a second active region (see annotated figure) between the second isolation regions and on the second circuit region of the semiconductor substrate; 
a third isolation region (Fig. 13, element 42) on a side surface of a structure,
wherein the third isolation region comprises the second active region and the second isolation regions (Fig. 13); 
wherein the third isolation region comprises an insulating liner (Fig. 13, element 42A) and an insulating pattern (Fig. 13, element 42B), 
wherein the insulating liner is on a bottom surface and a side surface of the insulating pattern (Fig. 13), and 
wherein a portion of the insulating liner is between the insulating pattern and at least one of the second isolation regions (Fig. 13).
Nagai does not explicitly disclose a first source/drain region on the first active region; and a second source/drain region on the second active region.
Cheng et al. disclose a semiconductor device comprising different active regions comprising source drain regions (Figs. 6 & 10, elements 602 are source/drain regions on active areas between STIs 202).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Nagai according to the teachings of Cheng et al. with the motivation to form transistors on the active area.
Regarding claim 17, Nagai teaches wherein the insulating liner comprises a material different from a material of the insulating pattern (paragraph 0023).
Regarding claim 18, Nagai teaches wherein the insulating liner comprises a material different from a material of the second isolation regions (paragraph 0021,0023, 0029).
Regarding claim 19, Nagai teaches a base active region (see annotated figure), wherein the second active region and the second isolation regions are on the base active region, and wherein the third isolation region contacts a side surface of the base active region (Fig. 13).
Regarding claim 20, Nagai teaches wherein the first isolation region comprises a first portion (Fig. 13, element 44A) and a second portion (Fig. 13, element 44A), wherein the first portion is between the second portion and the first active region, and wherein a bottom surface of the first portion is at a different level than a bottom surface of the second portion (Fig. 13).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813